Citation Nr: 0840673	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-21 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral plantar 
calluses and plantar fasciitis.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought on 
appeal.  Although the procedural history reflects some 
ambiguity as to the exact nature of the claim on appeal, 
review of the history shows that the correct issue is as 
stated above.


FINDING OF FACT

The competent evidence is in relative equipoise on the 
question of whether the current disability of bilateral 
plantar calluses and plantar fasciitis is related to the 
veteran's service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
bilateral plantar calluses and plantar fasciitis was incurred 
in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim for service connection for bilateral 
plantar calluses and plantar fasciitis.

Service Connection Laws and Regulations

The veteran claims service connection bilateral plantar 
calluses and plantar fasciitis.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. 
§ 3.303(a) (2008).  If a chronic disease is shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. 
§ 3.303(b).  If a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury; however, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise, and he does not contend otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Service Connection for Plantar Calluses and Plantar Fasciitis

In this case, service treatment records show that, at the 
time of the July 1976 service examination prior to service 
entrance, the veteran reported that he had not had any foot 
trouble.  The examination report shows that on service 
entrance examination the evaluation of the feet was normal.  

Although there may be some countervailing evidentiary data 
with respect to the pre-existence of bilateral plantar 
fasciitis or plantar calluses, because bilateral plantar 
fasciitis or plantar calluses were not noted at service 
entrance, the veteran is presumed to have been sound 
condition at service entrance.  The evidence of pre-existing 
bilateral plantar fasciitis or plantar calluses consists of 
an occasional historical reference by the veteran of pre-
service foot symptomatology.  There is no evidence of pre-
service diagnosis of plantar fasciitis or plantar calluses, 
and there are other histories that deny such pre-existing 
symptoms.  For these reasons, the Board finds that there is 
not clear and unmistakable evidence that plantar fasciitis or 
plantar calluses pre-existed service; therefore, the 
presumption of soundness at service entrance is not rebutted.  
38 U.S.C.A. §§ 1111.  Consequently, the Board will address 
this claim on the basis of direct service connection. 

Service treatment records do not include any showing 
referable complaints or findings (except as to his 
proximately located right ankle and right big toe as 
discussed below).  While service treatment records do not 
show treatment for plantar fasciitis or plantar calluses 
during service, the service treatment records do show that 
the veteran was seen in February 1977 for an injury to the 
right ankle, which was diagnosed as a strained ligament of 
the ankle.  

At the time of his February 1978 service separation 
examination, the veteran reported that he had not had any 
foot problems or any other potentially referable problems 
such as bone, joint, or other deformity; or lameness.  The 
report of examination at that time shows that evaluation was 
normal for the feet and for other musculoskeletal system. 

Service treatment records show that in March 1978 the veteran 
was treated for gouty arthritis of the right big toe.  This 
resulted in the generation of a physical profile serial 
report with major duty restrictions of no prolonged standing, 
walking, or running.

The report of a January 2004 VA examination of the feet shows 
that the veteran reported that he initially developed pain in 
his feet during basic training and at the Air Force Base in 
California during service.  He reported that his pain was in 
the mid-plantar aspect of the feet.  He reported that he was 
treated at a clinic in service for his feet but did not 
remember what treatment he received.  He denied having 
problems prior to service and had not received any evaluation 
or treatment after service.

At the January 2004 VA examination, the veteran reported 
current complaints of pain in the mid-plantar aspect of the 
feet bilaterally, which was significantly aggravated by 
walking.  He reported that he did not have weakness in the 
feet but had occasional stiffness in the mid arch and 
occasional stiffness in the mid arch and occasional swelling 
of the feet; and mild rest pain.  He reported that he was not 
currently receiving any treatment because he did not have 
insurance.  

On examination of the feet in January 2004, the feet had a 
normal curvature of the arch, and the VA examiner could not 
detect any evidence of flat feet.  There was moderate 
tenderness on palpation to the mid plantar fascia, 
bilaterally.  There was a dense plantar callus at the ball, 
and on the lateral aspect, of the right foot.  There was a 
dense plantar callus on the ball of the left foot.  The 
diagnostic impressions were (1) bilateral plantar fasciitis, 
the onset of which most likely started in the service; and 
(2) symptomatic plantar calluses, the onset of which most 
likely started in the service.

The report of an August 2004 VA examination of the feet shows 
that the veteran reported having a long history of bilateral 
foot pain and toe deformity dating back to childhood.  He 
reported that this pain was significantly exacerbated by 
activities in service.  The examiner noted that review of the 
claims file did not show any evidence of treatment for foot 
pain during service, but there were records of treatment for 
a right ankle sprain and right great toe gouty arthritis.  
During the present examination the veteran reported similar 
complaints with respect to the claimed disability as noted in 
the earlier (January 2004) VA examination report.  

After examination, the August 2004 VA examination report 
contains an impression of (1) bilateral plantar fasciitis, 
onset of which most likely started in the service; and (2) 
symptomatic plantar calluses, onset of which most likely 
started in the service.  The August 2004 VA examiner opined 
that the veteran "does state pre-existing bilateral toe 
deformity and foot pain, however the pain certainly was 
exacerbated significantly while on active duty."

As discussed in the VA examination reports above, there is 
unambiguous evidence showing that the veteran does have a 
diagnosis of bilateral plantar calluses and plantar 
fasciitis, and showing that this has been found to be 
causally related to 


service; therefore, the Board finds that the evidence of 
record is at least in relative equipoise.  Accordingly, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that bilateral plantar calluses and plantar 
fasciitis were incurred in service.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.303, 3.304. 


ORDER
 
Service connection for bilateral plantar calluses and plantar 
fasciitis is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


